Citation Nr: 1040223	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group II for the period prior to August 7, 2009.   
 
2.  Entitlement to an increase in a 30 percent rating for 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group II for the period since August 7, 2009.   
 
3.  Entitlement to an increase in a 20 percent rating for 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group III for the period prior to August 7, 
2009.   
 
4.  Entitlement to an increase in a 30 percent rating for 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group III for the period since August 7, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to October 1945.  
He received various decorations evidencing combat including the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 RO rating decision that denied an 
increase in a 40 percent rating for residuals of a gunshot wound 
of the left thigh with injury to Muscle Group XIV and Muscle 
Group XV.  By this decision, the RO also denied an increase in a 
30 percent rating for residuals of a shell fragment wound of the 
right shoulder with injury to Muscle Group II and Muscle Group 
III.  

A March 2006 RO decision recharacterized the Veteran's service-
connected right shoulder disability as residuals of a shell 
fragment wound of the right shoulder with injury to Muscle Group 
II and residuals of a shell fragment wound of the right shoulder 
with injury to Muscle Group III, and assigned 20 percent ratings 
for both disabilities, respectively, effective March 3, 2005.  
Since that grant does not represent a total grant of benefits 
sought on appeal, the claims for increase remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a September 2006 statement, the Veteran's representative 
expressly withdrew the Veteran's claim for entitlement to an 
increase in a 40 percent rating for residuals of a gunshot wound 
of the left thigh with injury to Muscle Group XIV and Muscle 
Group XV.  Therefore, that issue is no longer on appeal.  In 
August 2009, the Board remanded the remaining issues on appeal 
for further development.  

A June 2010 RO decision increased the rating for the Veteran's 
service-connected residuals of a shell fragment wound of the 
right shoulder with injury to Muscle Group II to 30 percent, 
effective August 7, 2009.  By this decision, the RO also 
increased the rating for the Veteran's service-connected 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group III to 30 percent, effective August 7, 
2009.  Since these grants do not represent a total grant of 
benefits sought on appeal, the claims for increase remain before 
the Board.  See AB, supra.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to August 7, 2009, the Veteran's 
residuals of a shell fragment wound of right shoulder with injury 
to Muscle Group II involve the major upper extremity, and were 
manifested by moderately severe injury to Muscle Group II, and by 
no more than limitation of motion of the arm to midway between 
the side and shoulder level, without ankylosis.  

2.  For the period since August 7, 2009, the Veteran's residuals 
of a shell fragment wound of right shoulder with injury to Muscle 
Group II involve the major upper extremity, and are manifested by 
no more than moderately severe injury to Muscle Group II, and by 
no more than limitation of motion of the arm to midway between 
the side and shoulder level, without ankylosis.  

3.  For the period prior to August 7, 2009, the Veteran's 
residuals of a shell fragment wound of right shoulder with injury 
to Muscle Group III involve the major upper extremity, and were 
manifested by moderately severe injury to Muscle Group III, and 
by no more than limitation of motion of the arm to midway between 
the side and shoulder level, without ankylosis.  

4.  For the period since August 7, 2009, the Veteran's residuals 
of a shell fragment wound of right shoulder with injury to Muscle 
Group III involve the major upper extremity, and are manifested 
by no more than moderately severe injury to Muscle Group III, and 
by no more than limitation of motion of the arm to midway between 
the side and shoulder level, without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a shell 
fragment wound of the right shoulder with injury to Muscle Group 
II for the period prior to August 7, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201, 5302 (2009).  

2.  The criteria for a rating in excess of 30 percent rating for 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group II for the period since August 7, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5302 
(2009).

3.  The criteria for a 30 percent rating for residuals of a shell 
fragment wound of the right shoulder with injury to Muscle Group 
III for the period prior to August 7, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201, 5303 (2009).  

4.  The criteria for a rating in excess of 30 percent rating for 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group III for the period since August 7, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the necessary 
information or evidence, if any, the claimant is to provide and 
what subset of the necessary information or evidence VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in April 2005 and August 2009 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need for the Veteran to advise VA of or 
submit any further evidence in his possession that pertains to 
the claim.  The August 2009 letter (noted above) also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The August 2009 letter further provided the 
Veteran with some of the schedular criteria for his claims for 
increased ratings for his service-connected residuals of a shell 
fragment wound of the right shoulder with injury to Muscle Group 
II and his service-connected residuals of a shell fragment wound 
of the right shoulder with injury to Muscle group III.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include: the Veteran's service 
treatment records; post-service private and VA treatment records; 
and VA examination reports.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified of and made aware of the 
evidence needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  his contentions; service 
treatment records; post-service private and VA treatment records; 
and VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the 
United States Court of Appeals for Veterans Claims (Court) has 
held that in determining the present level of disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

Degenerative or traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints or joint 
involved.  When there is arthritis and at least some limitation 
of motion, but the limitation of motion would be rated 
noncompensable under a limitation of motion code, a 10 percent 
rating may be assigned for each affected major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

For the major arm, a 20 percent rating is assigned for limitation 
of arm motion to shoulder level; a 30 percent rating is assigned 
for limitation of arm motion to midway between the side and 
shoulder level; and, finally, a maximum 40 percent rating is 
assigned for limitation of arm motion to 25 degrees from the 
side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  38 
C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the major upper 
extremity is rated 30 percent when favorable (abduction to 60 
degrees, can reach mouth and head); it is rated 40 percent when 
intermediate (between favorable and unfavorable); and it is rated 
50 percent when unfavorable (abduction limited to 25 degrees from 
side).  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Injuries to Muscle Group II are rated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5302.  Muscle Group II relates to damage 
of the extrinsic muscle of the shoulder girdle, consisting of the 
pectoralis major II (costosternal), latissimus dorsi and teres 
major (teres major, although technically an intrinsic muscle is 
included with latissimus dorsi), pectoralis minor, and the 
rhomboid.  An injury to Muscle Group II of the dominant upper 
extremity productive of moderate disability is rated 20 percent.  
Moderately severe disability is rated 30 percent and severe 
disability warrants a 40 percent rating.  

Injuries to Muscle Group III are rated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  Muscle Group III relates to the 
damage of the intrinsic muscles of the shoulder girdle, 
consisting of the pectoralis major I (clavicular) and the 
deltoid.  An injury to Muscle Group III of the dominant upper 
extremity productive of moderate disability is rated 20 percent.  
Moderately severe disability is rated 30 percent and severe 
disability warrants a 40 percent rating.  

The factors to be considered in evaluating residuals of gunshot 
wounds are listed in 38 C.F.R. § 4.56.  Information in this 
regulation provides guidance only and is to be considered with 
all other factors in the individual case.  Robertson v. Brown, 5 
Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Oftentimes muscle injury is due to shrapnel wounds.  As such, 
criteria for rating muscle damage is often described in terms 
associated with shrapnel injuries.  The type of injury in 
"moderate" disability of the muscles involves through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the explosive 
effect of a high velocity missile, and with residuals of 
debridement or prolonged infection.  The history of a moderate 
muscle disability includes service department records of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms of 
muscle disability, particularly a lowered threshold of fatigue 
after use which affects the particular functions controlled by 
the injured muscles.  Objective findings include small or linear 
entrance and (if present) exit scars which indicate a short track 
of the missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of power, 
or a lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

The type of injury in "moderately severe" disability of muscles 
involves through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint include service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle disability; 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one or 
more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56

The type of injury in "severe" disability of muscles results 
from through and through or deep penetrating wounds with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  The record must show 
a prolonged hospitalization for treatment of the wound, as well 
as consistent complaints of the cardinal symptoms of muscle 
disability worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  Objective findings include ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
track of the missile. Palpation should show loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound area.  
The muscles should swell or harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, other signs 
of severe muscle disability include adhesion of scar tissue to 
bone in an area where bone is usually protected by muscle, 
diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, and 
adaptive contraction of an opposing group of muscles.  38 C.F.R. 
§ 4.56.  

The Veteran had active service from August 1943 to October 1945.  
His service treatment records show that he suffered a shrapnel 
wound to the right shoulder during service in September 1944.  A 
September 1944 treatment report indicated that the Veteran was 
wounded in action and that he suffered injuries, including a 
penetrating wound in the right shoulder region that was 
moderately severe.  It was noted that the Veteran underwent an 
operation to close the right shoulder wound.  The diagnoses 
included penetrating wound, moderate, right shoulder, 
posteriorly.  A September 1944 hospital report noted that the 
Veteran suffered a wound in action, described as a penetrating, 
shell fragment wound of the right shoulder region that was 
moderately severe.  It was noted that he was treated with 
debridement and a cast.  Another September 1944 hospital report 
related final diagnoses including a penetrating, moderate, wound 
of the right shoulder, post wounded in action.  

A March 1945 clinic record report noted that the Veteran suffered 
a severe, penetrating, shrapnel wound of the right shoulder that 
occurred in action against the enemy in France.  A July 1945 
separation examination report noted that the Veteran was wounded 
in action, suffering a shell fragment wound of the right shoulder 
in September 1944.  There was a notation that the Veteran's skin 
was normal.  

In January 1946, the RO granted service connection and a 
noncompensable (0 percent) rating for residuals of a gunshot 
wound, penetrating, of the right shoulder, effective October 22, 
1945.  

A post-service September 1946 VA orthopedic examination report 
noted that the Veteran was wounded in action in September 1944 
and that he suffered injuries including a shell fragment wound of 
the right shoulder.  The examiner reported, as to the Veteran's 
right shoulder, that there was a shell fragment wound scar over 
the posterior aspect measuring 2 inches by 1/2 inch to 1/8 of an 
inch.  The examiner stated that the scar was not tender, 
depressed or adherent.  The examiner reported that there was no 
limitation of motion of the Veteran's right shoulder and that the 
Veteran's muscle power was unimpaired.  The diagnoses included 
scar, shell fragment wound of the right shoulder.  

A February 1950 X-ray report, as to the Veteran's right shoulder, 
indicated that there was a small metallic fragment in the soft 
tissue adjacent to the humerus.  It was noted that no other 
abnormalities of the bones or joints were seen.  

A March 1965 VA orthopedic examination report indicated that the 
Veteran received a penetrating shell fragment wound of the right 
shoulder.  The Veteran reported that he had some pain at times in 
the region of the right shoulder blade, but that, otherwise, his 
right shoulder did not bother him.  It was noted that the Veteran 
was right handed.  The examiner indicated that the Veteran had 
one scar which measured 2 inches by 3/4 inches located in the 
posterior aspect of the right deltoid muscle.  The examiner 
stated that the scar was not tender or adherent, and that it was 
well healed.  The examiner reported that there was no gross 
atrophy detected of the Veteran's right shoulder girdle compared 
to the left shoulder girdle, and that his strength was apparently 
normal.  It was noted that all range of motion of the Veteran's 
right shoulder was completely normal and asymptomatic.  The 
examiner indicated that in view of the location of the wound, it 
was likely that there was some damage to Muscle Group II.  A 
March 1965 X-ray report, as to the Veteran's right shoulder, 
revealed that there was a 1/2 cm sized metallic density overlying 
the neck of the humerus.  The diagnoses included residuals of a 
shell fragment wound of the right shoulder with damage to Muscle 
Group II and retained foreign metallic bodies, secondary to the 
residuals of a shell fragment wound of the right shoulder.  

In April 1965, the RO recharacterized the Veteran's right 
shoulder disability as residuals of a shell fragment wound of the 
right shoulder with injuries to Muscle Group II and Muscle Group 
III.  A 30 percent rating was assigned, effective October 22, 
1945.  

In March 2005, the Veteran filed his current claim for an 
increased rating for his then service-connected residuals of a 
shell fragment wound of the right shoulder with injuries to 
Muscle Group II and Muscle Group III.  

A July 2005 RO decision denied an increase in a 30 percent rating 
for residuals of a shell fragment wound of the right shoulder 
with injury to Muscle Group II and Muscle Group III.  

A March 2006 RO decision recharacterized the Veteran's service-
connected right shoulder disability as residuals of a shell 
fragment wound of the right shoulder with injury to Muscle Group 
II and residuals of a shell fragment wound of the right shoulder 
with injury to Muscle Group III, and assigned 20 percent ratings 
for both disabilities, respectively, effective March 3, 2005.  

A June 2010 RO decision increased the rating for the Veteran's 
service-connected residuals of a shell fragment wound of the 
right shoulder with injury to Muscle Group II to 30 percent, 
effective August 7, 2009.  By this decision, the RO also 
increased the rating for the Veteran's service-connected 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group III to 30 percent, effective August 7, 
2009.  

Thus, the Board must consider whether the Veteran is entitled to 
a rating in excess of 20 percent for his residuals of a shell 
fragment wound of the right shoulder with injury to Muscle Group 
II for the period prior to August 7, 2009, and a rating in excess 
of 30 percent for the period since August 7, 2009.  

The Board must also consider whether the Veteran is entitled to a 
rating in excess of 20 percent for his residuals of a shell 
fragment wound of the right shoulder with injury to Muscle Group 
III for the period prior to August 7, 2009, and a rating in 
excess of 30 percent for the period since August 7, 2009.





I.  Residuals of a Shell Fragment Wound of the Right Shoulder 
with Injury to
Muscle Group II

A.  Prior to August 7, 2009

VA treatment records dated from March 2004 to September 2005 show 
treatment for multiple disorders, including right shoulder 
complaints.  

A September 2005 VA muscles examination report noted that the 
Veteran reported that he had constant pain in his right shoulder, 
which would flare-up with working in his garden.  He stated that 
the flare-ups could last one to two days.  He reported that in 
September 1944 while in Southern France, a mortar shell exploded 
and he suffered injuries including shell fragment wounds to his 
right posterior shoulder.  The Veteran indicated that he was 
bandaged in the field and then transported to a first aid station 
where he was given morphine sulfate.  He stated that he was 
subsequently transported to a field hospital where his wounds 
were cleansed and debrided.  The Veteran reported that he was 
subsequently sent to another field hospital and then to a 
hospital in Naples, Italy, where he underwent surgery to remove 
as much shrapnel as possible and his wounds were sutured.  The 
Veteran indicated that he was subsequently sent to two more 
hospitals and underwent rehabilitation.  The Veteran reported 
that he was retired and that his right shoulder disabilities 
interfered with working around his house and garden.  He stated 
that he did have decreased range of motion of the right shoulder, 
but that he had not suffered any joint dislocations.  It was 
noted that the Veteran was right-handed.  

The examiner reported that Muscle Groups II and III were injured.  
It was noted that no associated injuries were known.  The 
examiner stated that the Veteran had an entry wound noted just 
superior to the right posterior axillary fold, which measured 4 
by 1 cms.  The examiner indicated that there was some tissue loss 
in the area over Muscle Groups II and III.  The examiner remarked 
that the Veteran's scar was not tender or sensitive and that it 
was non-adherent.  It was noted that there were no adhesions and 
that there was no known tendon damage.  The examiner reported 
that the Veteran had no bone or nerve damage and that he did have 
decreased range of motion of the right shoulder.  The examiner 
stated that muscle strength in the Veteran's upper extremities 
was normal and that there were no muscle herniations or loss of 
muscle function.  As to range of motion of the Veteran's right 
shoulder, the examiner indicated that the right shoulder forward 
elevation was to 100 degrees and that abduction was to 105 
degrees.  The examiner stated that external rotation was 55 
degrees and that internal rotation was 60 degrees.  The examiner 
remarked that there was pain at the extremes of each of those 
movements.  The examiner indicated that following repetitive use, 
forward elevation of the Veteran's right shoulder was 90 degrees, 
abduction was 80 degrees, external rotation was 25 degrees, and 
internal rotation was 55 degrees, with pain at the extremes of 
each of those movements.  

The examiner reported that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, redness, 
heat, or abnormal guarding of movement.  The examiner indicated 
that there was tenderness posteriorly and laterally in the 
Veteran's right shoulder.  The examiner stated that no ankylosis 
was present.  It was also noted that there were no constitutional 
signs of inflammatory arthritis.  The diagnoses included status 
post shell fragment wounds of the right shoulder, with residuals.  
The examiner commented that the Veteran's right shoulder 
abnormality was related to his shell fragment wound.  

VA treatment records dated from October 2005 to July 2009 refer 
to continued treatment for multiple disorders.  

The medical evidence supports a 30 percent rating for the 
Veteran's service-connected residuals of a shell fragment wound 
of the right shoulder with injury to Muscle Group II for the 
period prior to August 7, 2008.  The historical and recent 
medical evidence, including the September 2005 VA muscles 
examination report, more closely approximate the criteria for a 
moderately severe muscle disability of Muscle Group II pursuant 
to Diagnostic Code 5302.  For example, the historical evidence 
shows that the Veteran suffered a penetrating wound of the right 
shoulder with debridement and that he was hospitalized for a 
prolonged period for treatment of his wounds.  The Veteran had an 
entry scar from a missile that went through two muscle groups 
(Muscle Group II and Muscle Group III) and that he presently has 
some tissue loss in the area over Muscle Groups II and III.  

The Board observes that there is no credible medical evidence 
indicating symptoms of severe muscle disability as required for 
an increased 40 percent rating pursuant to Diagnostic Code 5302 
for the period prior to August 7, 2009.  For example, the 
historical evidence does not show that the Veteran suffered 
extensive debridement, prolonged infection, sloughing or soft 
parts, and intermuscular binding and scarring.  Additionally, 
there is no evidence of ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the track of the 
missile, palpation showing los of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Further, 
there is no evidence of adhesion of scar tissue to bone in an 
area where bone was usually protected by muscle, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, and adaptive contraction of an opposing 
group of muscles.  The evidence simply does not show 
symptomatology indicative of a severe disability of Muscle Group 
II as required for a 40 percent rating for the period prior to 
August 7, 2009.  

Additionally, the Board notes that the September 2005 VA muscles 
examination report indicated, as to range of motion of the 
Veteran's right shoulder, that abduction was to 105 degrees, with 
pain at the extreme of such movement.  The examiner reported that 
following repetitive use, abduction was to 80 degrees.  The Board 
observes that the level of limitation of motion shown above 
demonstrates that the Veteran was able to raise the right (major) 
arm above the shoulder level, which would be rated 0 percent if 
rated under Diagnostic Code 5201 for the period prior to August 
7, 2009, although the presence of arthritis with some limitation 
of motion would warrant a 10 percent rating under Diagnostic 
Codes 5003 and 5010 (arthritis was not specifically noted 
pursuant to the September 2005 VA muscles examination report, but 
it is subsequently noted in August 25, 2009).  Even considering 
the effects of pain on use of the right shoulder, the Veteran was 
able to raise the arm to more than midway between the side and 
shoulder level, which would warrant no than a 30 percent for that 
period, which the Board has already determined should be assigned 
under Diagnostic Code 5302 above.  The 30 percent rating takes 
into account the effects of pain on the use of the right 
shoulder, as if the right arm could not be lifted beyond midway 
between the side and shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2002 (1995).  
Additionally, there is no ankylosis as required for a higher 
rating under Diagnostic Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not permit a 
rating greater than 30 percent for the right shoulder disability.  
Diagnostic Code 5202 provides a rating of 20 percent for 
recurrent dislocation of the scapulohumeral joint of the major 
shoulder, which the veteran does not have.  The maximum rating 
under Diagnostic Code 5203 for impairment of the clavicle or 
scapula is 20 percent, which the veteran also does not have.  
Furthermore, the evidence does not show ankylosis of the right 
shoulder, therefore the criteria for rating ankylosis of the 
shoulder are not applicable.  

Thus, and increased rating to 30 percent, and no more, is 
warranted for residuals of a shell fragment wound of the right 
shoulder with injury to Muscle Group II for the period prior to 
August 7, 2009.  The Board has considered the benefit-of-the- 
doubt rule in making the current decision. 38 U.S.CA. § 5107(b).  

B.  Since August 7, 2009

An August 25, 2009 private X-ray report from J. E. Parker M.D., 
as to the Veteran's right shoulder, related an impression that 
included mild acromioclavicular degenerative joint disease, 
osteopenia, and a metallic foreign body noted within the soft 
tissues lateral to the neck of the humerus.  

An October 2009 VA orthopedic examination report noted that the 
Veteran was in a mortar shell explosion and that he suffered a 
shrapnel wound to his right posterior shoulder.  The Veteran 
reported that he had suffered from pain and decreased mobility 
ever since that time.  He indicated that over the past year, he 
started having weakness in all the fingers of his right hand.  He 
stated that his right shoulder had progressively worsened since 
his original injury.  It was noted that the Veteran underwent 
surgery in Naples, Italy, for treatment of his shrapnel injuries.  
The Veteran reported that he did not have deformity, giving way, 
or instability of the right shoulder.  He remarked that he did 
have constant pain, as well as stiffness, weakness, 
incoordination, and decreased speed of the joint.  He stated that 
he had not had episodes of dislocation or subluxation, locking 
episodes, or effusions.  It was noted that the Veteran did have 
symptoms of inflammation in that he had warmth and tenderness.  
The Veteran indicated that he had no flare-ups of joint disease.  
He reported that he was unemployed, but not retired.  He stated 
that he had not been employed for more than twenty years.  The 
Veteran indicated that he had to quit his job because it became 
too physically taxing and that it required a lot of walking.  

The examiner reported that the Veteran had tenderness, weakness, 
and abnormal motion of the right shoulder.  The examiner 
indicated that there was tenderness of the Veteran's right 
anterior shoulder joint.  The examiner stated that there was 
weakness with abduction of the shoulder, 4/5, and flexion and 
extension of the elbow, 3-4/5.  It was noted that the Veteran had 
normal strength of the wrist and that his hand grip was weak, 
3/5, with an inability to touch the fingers, 2-4, to the proximal 
crease of the hand.  The examiner reported that there was a 1/4 
inch gap at the index finger and a 3/4 inch gap at the middle and 
ring fingers.  The examiner remarked that the Veteran was unable 
to oppose all fingers to the thumb and to spread his fingers 
apart.  

The examiner reported, as to range of motion of the Veteran's 
right shoulder, that flexion was 0 to 110 degrees, and that 
abduction was 0 to 90 degrees.  The examiner stated that internal 
rotation and external rotation were both from 0 to 55 degrees.  
The examiner indicated that there was additional limitation of 
motion after three repetitions of range of motion.  The examiner 
stated that after three repetitions, flexion of the Veteran's 
right shoulder was from 0 to 90 degrees and abduction was from 0 
to 80 degrees.  The examiner indicated that internal rotation and 
external rotation were both 0 to 45 degrees.  It was noted that 
there was no joint ankylosis.  The diagnosis was mild 
acromioclavicular degenerative joint disease of the right 
shoulder.  The effects of the Veteran's right shoulder disability 
on his daily activities were described as ranging from mild to 
severe.  

An October 2009 VA muscles examination report noted that the 
Veteran was in a mortal shell explosion and received shrapnel to 
his right posterior shoulder.  The Veteran reported that he had 
suffered from pain and decreased mobility ever since that time.  
He indicated that over the past year, he started having weakness 
in all the fingers of his right hand.  The Veteran reported that 
he suffered from pain, decreased coordination, increased 
fatigability, and weakness.  He indicated he had uncertainty of 
movement and that he did not have flare-ups of his muscle injury 
residuals.  The examiner indicated that the Veteran the muscles 
involved were Muscle Groups II and III.  The examiner noted that 
the Veteran suffered a low velocity missile injury from shrapnel 
and that the injury was bandaged.  The examiner stated that the 
Veteran was hospitalized for two weeks and that he returned to 
active duty after four months.  It was reported that the 
Veteran's injury was not a through and through wound.  

The examiner reported that the Veteran's muscle had been injured, 
destroyed, or traversed and that the body area injured was the 
shoulder girdle and arm.  The examiner indicated that the Muscle 
Group II muscles that were injured were the latissimus dorsi, the 
teres major, and the pectoralis minor.  It was noted that the 
Muscle Group III muscle that was injured was the deltoid.  The 
examiner indicated that Veteran's muscle strength for Muscle 
Group II and Muscle Group III was 4/5.  The examiner indicated 
that there was no intermusclar scarring and that the Veteran was 
able to perform the activities of daily living.  The examiner 
stated that the Veteran had a 5 by 1.5 cm scar superior to the 
right posterior axillary fold.  It was noted that there was no 
depression or color difference and that the scar was not adherent 
or painful or tender to the touch.  The examiner reported that 
there were not separate entry and exit scars.  

The examiner indicated that the Veteran had decreased sensation 
to vibration at the right elbow and wrist, 1+, and that there was 
1+ sensation to pinprick and soft touch on the anterior, medial, 
and lateral surfaces of the upper arm and forearm and throughout 
the right hand.  The examiner related that along the posterior 
upper arm and forearm, sensation to pinprick and soft touch was 
2+.  The examiner stated that there was muscle weakness of the 
right arm and right hand and normal reflexes of the upper 
extremities, bilaterally.  The examiner stated that there was no 
tender damage and no bone damage.  The examiner indicated that 
there was mild generalized atrophy of the right arm, probably 
related to decreased use of the right shoulder.  It was noted 
that there were no palpable metal fragments.  The diagnosis was 
traumatic muscle injury of the right shoulder due to shrapnel 
with resulting weakness.  The effects of the Veteran's right 
shoulder disability on his daily activities were described as 
ranging from mild to severe.  

Subsequent VA treatment records dated through June 2010 show 
treatment for multiple disorders.  

The Board observes that the medical evidence supports the 30 
percent rating for the Veteran's residuals of a shell fragment 
wound of the right shoulder with injury to Muscle Group II for 
the period since August 7, 2009.  The historical and recent 
medical evidence, including the October 2009 VA orthopedic 
examination report and the October 2009 VA muscles examination 
report, closely approximate the criteria for a moderate muscle 
disability of Muscle Group II pursuant to Diagnostic Code 5302.  
For example, the historical evidence shows that the Veteran 
suffered a penetrating wound of the right shoulder with 
debridement and that he was hospitalized for a prolonged period 
for treatment of his wounds.  The Veteran had an entry scar from 
a missile that went through two muscle groups (Muscle Group II 
and Muscle Group III) and that he presently has some tissue loss 
in the area over Muscle Groups II and III.  

The Board observes that there is no credible medical evidence 
indicating symptoms of severe muscle disability as required for 
an increased 40 percent rating pursuant to Diagnostic Code 5302 
for the period since August 7, 2009.  For example, the historical 
evidence does not show that the Veteran suffered extensive 
debridement, prolonged infection, sloughing or soft parts, and 
intermuscular binding and scarring.  Additionally, there is no 
evidence of ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the track of the missile, palpation 
showing los of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Further, there is no evidence of 
adhesion of scar tissue to bone in an area where bone was usually 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, and adaptive 
contraction of an opposing group of muscles.  The evidence simply 
does not show symptomatology indicative of a severe disability of 
Muscle Group II as required for a 40 percent rating for the 
period since August 7, 2009.  

Additionally, the Board notes that the October 2009 VA orthopedic 
examination report indicated, as to range of motion of the 
Veteran's right shoulder, that abduction was from 0 to 90 
degrees.  The examiner reported that following repetitive use, 
abduction was to 80 degrees.  The Board observes that the level 
of limitation of motion shown above demonstrates that the Veteran 
was able to raise the right (major) arm to the shoulder level, 
which would be rated 20 percent under Diagnostic Code 5201 for 
the period since August 7, 2009.  Even considering the effects of 
pain on use of the right shoulder, the Veteran was able to raise 
the arm to more than midway between the side and shoulder level 
following repetitive use, which would warrant no than a 30 
percent for that period.  The 30 percent rating takes into 
account the effects of pain on the use of the right shoulder, as 
if the right arm could not be lifted beyond midway between the 
side and shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 2002 (1995).  Additionally, there is 
no ankylosis as required for a higher rating under Diagnostic 
Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not permit a 
rating greater than 30 percent for the right shoulder disability.  
Diagnostic Code 5202 provides a rating of 20 percent for 
recurrent dislocation of the scapulohumeral joint of the major 
shoulder, which the veteran does not have.  The maximum rating 
under Diagnostic Code 5203 for impairment of the clavicle or 
scapula is 20 percent, which the veteran also does not have.  
Furthermore, the evidence does not show ankylosis of the right 
shoulder, therefore the criteria for rating ankylosis of the 
shoulder are not applicable.  

The weight of the evidence demonstrates that the Veteran's 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group II are no more than 30 percent disabling 
for the period since August 7, 2009.  As the preponderance of the 
evidence is against the claim for an increased rating for this 
disability, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered all potential applicable diagnostic 
codes.  No diagnostic code, however, provides bases for a higher 
rating for the period since August 7, 2009.  The Board has also 
considered whether the record raises the matter of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  The Board notes that 
there is some question as to whether the Veteran is current 
retired or unemployed.  The evidence, however, does not reflect 
that the Veteran's residuals of a shell fragment wound of the 
right shoulder with injury to Muscle Group II, alone, have caused 
marked interference with employment (i.e., beyond that already 
contemplated in the assigned ratings), or necessitated frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted.  38 
C.F.R. § 3.3219(b)(1).  

II.  Residuals of a Shell Fragment Wound of the Right shoulder 
with Injury to
Muscle Group III

A.  Prior to August 7, 2009

The medical evidence supports a 30 percent rating for the 
Veteran's service-connected residuals of a shell fragment wound 
of the right shoulder with injury to Muscle Group III for the 
period prior to August 7, 2008.  The historical and recent 
medical evidence, including the September 2005 VA muscles 
examination report, more closely approximate the criteria for a 
moderately severe muscle disability of Muscle Group III pursuant 
to Diagnostic Code 5303.  For example, the historical evidence 
shows that the Veteran suffered a penetrating wound of the right 
shoulder with debridement and that he was hospitalized for a 
prolonged period for treatment of his wounds.  The Veteran had an 
entry scar from a missile that went through two muscle groups 
(Muscle Group II and Muscle Group III) and that he presently has 
some tissue loss in the area over Muscle Groups II and III.  

The Board notes that there is no credible medical evidence 
indicating symptoms of severe muscle disability as required for 
an increased 40 percent rating pursuant to Diagnostic Code 5303 
for the period prior to August 7, 2009.  For example, the 
historical evidence does not show that the Veteran suffered 
extensive debridement, prolonged infection, sloughing or soft 
parts, and intermuscular binding and scarring.  Additionally, 
there is no evidence of ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the track of the 
missile, palpation showing los of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Further, 
there is no evidence of adhesion of scar tissue to bone in an 
area where bone was usually protected by muscle, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, and adaptive contraction of an opposing 
group of muscles.  The evidence simply does not show 
symptomatology indicative of a severe disability of Muscle Group 
III as required for a 40 percent rating for the period prior to 
August 7, 2009.  

Additionally, the Board notes that the September 2005 VA muscles 
examination report indicated, as to range of motion of the 
Veteran's right shoulder, that abduction was to 105 degrees, with 
pain at the extreme of such movement.  The examiner reported that 
following repetitive use, abduction was to 80 degrees.  The Board 
observes that the level of limitation of motion shown above 
demonstrates that the Veteran was able to raise the right (major) 
arm above the shoulder level, which would be rated 0 percent if 
rated under Diagnostic Code 5201 for the period prior to August 
7, 2009, although the presence of arthritis with some limitation 
of motion would warrant a 10 percent rating under Diagnostic 
Codes 5003 and 5010 (arthritis was not specifically noted 
pursuant to the September 2005 VA muscles examination report, but 
it is subsequently noted in August 25, 2009).  Even considering 
the effects of pain on use of the right shoulder, the Veteran was 
able to raise the arm to more than midway between the side and 
shoulder level, which would warrant no than a 30 percent for that 
period, which the Board has already determined should be assigned 
under Diagnostic Code 5303 above.  The 30 percent rating takes 
into account the effects of pain on the use of the right 
shoulder, as if the right arm could not be lifted beyond midway 
between the side and shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2002 (1995).  
Additionally, there is no ankylosis as required for a higher 
rating under Diagnostic Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not permit a 
rating greater than 30 percent for the right shoulder disability.  
Diagnostic Code 5202 provides a rating of 20 percent for 
recurrent dislocation of the scapulohumeral joint of the major 
shoulder, which the veteran does not have.  The maximum rating 
under Diagnostic Code 5203 for impairment of the clavicle or 
scapula is 20 percent, which the veteran also does not have.  
Furthermore, the evidence does not show ankylosis of the right 
shoulder, therefore the criteria for rating ankylosis of the 
shoulder are not applicable.  

Thus, and increased rating to 30 percent, and no more, is 
warranted for residuals of a shell fragment wound of the right 
shoulder with injury to Muscle Group III for the period prior to 
August 7, 2009.  The Board has considered the benefit-of-the- 
doubt rule in making the current decision. 38 U.S.CA. § 5107(b).  

B.  Since August 7, 2009

The Board observes that the medical evidence supports the 30 
percent rating for the Veteran's residuals of a shell fragment 
wound of the right shoulder with injury to Muscle Group III for 
the period since August 7, 2009.  The historical and recent 
medical evidence, including the October 2009 VA orthopedic 
examination report and the October 2009 VA muscles examination 
report, closely approximate the criteria for a moderate muscle 
disability of Muscle Group III pursuant to Diagnostic Code 5303.  
For example, the historical evidence shows that the Veteran 
suffered a penetrating wound of the right shoulder with 
debridement and that he was hospitalized for a prolonged period 
for treatment of his wounds.  The Veteran had an entry scar from 
a missile that went through two muscle groups (Muscle Group II 
and Muscle Group III) and that he presently has some tissue loss 
in the area over Muscle Groups II and III.  

The Board observes that there is no credible medical evidence 
indicating symptoms of severe muscle disability as required for 
an increased 40 percent rating pursuant to Diagnostic Code 5303 
for the period since August 7, 2009.  For example, the historical 
evidence does not show that the Veteran suffered extensive 
debridement, prolonged infection, sloughing or soft parts, and 
intermuscular binding and scarring.  Additionally, there is no 
evidence of ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the track of the missile, palpation 
showing los of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Further, there is no evidence of 
adhesion of scar tissue to bone in an area where bone was usually 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, and adaptive 
contraction of an opposing group of muscles.  The evidence simply 
does not show symptomatology indicative of a severe disability of 
Muscle Group III as required for a 40 percent rating for the 
period since August 7, 2009.  

Additionally, the Board notes that the October 2009 VA orthopedic 
examination report indicated, as to range of motion of the 
Veteran's right shoulder, that abduction was from 0 to 90 
degrees.  The examiner reported that following repetitive use, 
abduction was to 80 degrees.  The Board observes that the level 
of limitation of motion shown above demonstrates that the Veteran 
was able to raise the right (major) arm to the shoulder level, 
which would be rated 20 percent under Diagnostic Code 5201 for 
the period since August 7, 2009.  Even considering the effects of 
pain on use of the right shoulder, the Veteran was able to raise 
the arm to more than midway between the side and shoulder level 
following repetitive use, which would warrant no than a 30 
percent for that period.  The 30 percent rating takes into 
account the effects of pain on the use of the right shoulder, as 
if the right arm could not be lifted beyond midway between the 
side and shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 2002 (1995).  Additionally, there is 
no ankylosis as required for a higher rating under Diagnostic 
Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not permit a 
rating greater than 30 percent for the right shoulder disability.  
Diagnostic Code 5202 provides a rating of 20 percent for 
recurrent dislocation of the scapulohumeral joint of the major 
shoulder, which the veteran does not have.  The maximum rating 
under Diagnostic Code 5203 for impairment of the clavicle or 
scapula is 20 percent, which the veteran also does not have.  
Furthermore, the evidence does not show ankylosis of the right 
shoulder, therefore the criteria for rating ankylosis of the 
shoulder are not applicable.  

The weight of the evidence demonstrates that the Veteran's 
residuals of a shell fragment wound of the right shoulder with 
injury to Muscle Group III are no more than 30 percent disabling 
for the period since August 7, 2009.  As the preponderance of the 
evidence is against the claim for an increased rating for this 
disability, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered all potential applicable diagnostic 
codes.  No diagnostic code, however, provides bases for a higher 
rating for the period since August 7, 2009.  The Board has also 
considered whether the record raises the matter of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  The Board notes that 
there is some question as to whether the Veteran is current 
retired or unemployed.  The evidence, however, does not reflect 
that the Veteran's residuals of a shell fragment wound of the 
right shoulder with injury to Muscle Group III, alone, have 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or necessitated 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Based on 
the foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted.  38 
C.F.R. § 3.3219(b)(1).  


ORDER

An increased rating of 30 percent is granted for residuals of a 
shell fragment wound of the right shoulder with injury to Muscle 
Group II for the period prior to August 7, 2002, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  

An increased rating, in excess of 30 percent for residuals of a 
shell fragment wound of the right shoulder with injury to Muscle 
Group II for the period since August 7, 2009, is denied.  

An increased rating of 30 percent is granted for residuals of a 
shell fragment wound of the right shoulder with injury to Muscle 
Group III for the period prior to August 7, 2002, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  

An increased rating, in excess of 30 percent for residuals of a 
shell fragment wound of the right shoulder with injury to Muscle 
Group III for the period since August 7, 2009, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


